Citation Nr: 0934231	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine.

2.  Entitlement to service connection for erectile 
dysfunction, secondary to service-connected degenerative disc 
disease of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, to 
include as secondary to service-connected degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 
1982 and from January 1988 to March 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO), which granted service connection for degenerative disc 
disease of the cervical spine, rated as 20 percent disabling.

It is also on appeal from a November 2005 rating decision 
that denied service connection for erectile dysfunction, 
secondary to service-connected degenerative disc disease of 
the cervical spine.  The November 2005 rating decision also 
reopened a claim for service connection for headaches, to 
include as secondary to service-connected degenerative disc 
disease of the cervical spine, and denied it on the merits.  

The Board notes that service connection for headaches was 
previously denied in a May 2001 rating decision.  The claim 
presently on appeal is framed as entitlement to service 
connection for headaches, including as secondary to service-
connected degenerative disc disease of the cervical spine.  
However, the Board finds that the prior adjudication was of 
the same claim, however styled.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Thus, the Board must determine whether new 
and material evidence has been submitted to reopen the claim.  
See 38 C.F.R. § 3.156(a) (2008).

The Board notes that irrespective of the November 2005 RO 
determination reopening the appellant's claim, it will 
adjudicate the initial issue of new and material evidence in 
the first instance, because this initial issue determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  In 
light of the favorable decision below, the Veteran is not 
prejudiced by the Board's own de novo adjudication at this 
time.

The issues of entitlement to an initial disability rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine, and entitlement to service connection for 
erectile dysfunction, secondary to service-connected 
degenerative disc disease of the cervical spine, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A May 1991 rating decision denied service connection for 
severe headaches; the Veteran did not appeal that decision, 
and it became final.

2.  Evidence added to the record since the May 1991 rating 
decision does relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
headaches, and does raise a reasonable possibility of 
substantiating that claim.

3.  The evidence of record shows that the Veteran's headaches 
are secondary to his service-connected degenerative disc 
disease of the cervical spine.  


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1991 rating 
decision denying service connection for severe headaches is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).

2.  Service connection for headaches, secondary to service-
connected degenerative disc disease of the cervical spine, is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of Appeals 
for Veterans Claims (Court) has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The May 1991 rating decision denied service connection for 
severe headaches.  The rating decision held that chronicity 
of treatment for severe headaches was not established during 
active duty.  This decision became final.  38 U.S.C.A. § 
7105(c) (West 2002).  Evidence of record at this time 
included service medical records, post-service VA medical 
records and the report of a March 1991 VA examination.  The 
VA examination report provided a pertinent diagnosis of 
headaches by history.  

Since the May 1991 rating decision became final, the Veteran 
has submitted a June 2005 medical opinion from his private 
treating physician describing the extent of the Veteran's 
cervical spine degeneration.  He expressed the opinion that 
the Veteran's cervical spine would have to have been abnormal 
for 20 to 40 years for this amount of degeneration to be 
present, and his severe neck, arm and headache pain was 
directly related to his abnormal cervical spine.  The private 
physician noted that this opinion was also substantiated by 
the decrease in the Veteran's symptoms due to the care he had 
received and by a tremendous amount of research.  This 
medical opinion raises a reasonable possibility of 
substantiating the claim and is material within the meaning 
of 38 C.F.R. § 3.156(a).  Thus, the Veteran's claim for 
service connection for headaches, to include as secondary to 
service-connected degenerative disc disease of the cervical 
spine, is reopened.

Having reopened this claim, the Board will address it on a de 
novo basis.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

In this case, VA treatment records dated during the appeal 
relate that the Veteran complained of headaches and received 
private treatment for migraines.  The Veteran claims that he 
has had headaches ever since his inservice cervical spine 
injury, including since separation from service.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, a June 2005 medical opinion from the 
Veteran's private treating physician relates that the 
Veteran's severe headache pain was directly related to his 
abnormal cervical spine.  In addition, the report of a 
November 2005 VA neurological examination provides that the 
Veteran complained of severe headaches after the inservice 
fall which caused his cervical spine injury.  It noted that 
the Veteran was currently being seen by a private neurology 
clinic for migraine headaches.  Addressing the etiology of 
the Veteran's headaches, the report notes that they did not 
appear post-traumatic headaches since the Veteran did not 
report major head injury in his inservice fall.  On 
examination, there was no sinus tenderness on palpation or 
symptoms of nasal congestion or rhinorrhea and so it did not 
appear that chronic sinusitis contributed to the Veteran's 
headache severity.  Most likely than not, the Veteran's 
headaches were musculoskeletal-type headaches with posterior 
neck muscle soreness (possible occipital nerve neuralgia 
involvement).  The Veteran's headaches were more likely than 
not a result of his military connected injury to the neck 
(degenerative joint disease of the spine).  

As the foregoing evidence shows that it is at least as likely 
as not that the Veteran's current headaches are the result of 
his service-connected degenerative disc disease of the 
cervical spine, secondary service connection is warranted.  
38 C.F.R. § 3.310(a)


ORDER

New and material evidence having been submitted, the claim 
for service connection for headaches, to include as secondary 
to service-connected degenerative disc disease of the 
cervical spine, is reopened.

Service connection for headaches, secondary to service-
connected degenerative disc disease of the cervical spine, is 
granted.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an initial disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine, 
and entitlement to service connection for erectile 
dysfunction, secondary to service-connected degenerative disc 
disease of the cervical spine.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2008).

As to the issue of an increased disability rating for the 
service-connected degenerative disc disease of the cervical 
spine, the most recent VA examinations that addressed this 
disability were conducted in April 2005 (a spine examination) 
and November 2005 (a neurological examination).  
Significantly, VA treatment records reflect that the Veteran 
has continued to complain of neck pain since that time.  
Thus, an updated VA examination is needed to fully and fairly 
evaluate the Veteran's claim for an increased rating.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Turning to the Veteran's erectile dysfunction, he has written 
that he has had this condition ever since the inservice 
cervical spine injury, including since separation from 
service.  The Veteran is competent to address observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, 
supra.

VA medical records dated during the appeal period show 
treatment for erectile dysfunction.  They include a notation 
in a VA outpatient treatment record in which a VA physician 
says that he could not sign an insurance form stating that 
the Veteran's erectile dysfunction related to a spinal cord 
injury, and a VA spine examination noting in a medical 
history section that the Veteran "does not have any related 
bowel, bladder or erectile dysfunction."  However, there is 
no medical opinion, based on current examination, a review of 
the medical record and the Veteran's own competent history of 
continuity of symptoms since the inservice cervical spine 
injury, addressing the etiology of the Veteran's erectile 
dysfunction.  

Because the relationship between the Veteran's current 
erectile dysfunction and his service-connected cervical spine 
disability remains unclear to the Board, the Board finds that 
a VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
Veteran's degenerative disc disease of 
the cervical spine.  The claims file and 
a copy of this Remand must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful should be 
conducted in conjunction with the 
examination.

The examiner is asked to address the 
following:

(a)  Provide the range of motion of the 
cervical spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation) expressed in 
degrees.

(b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

(c) Identify any associated neurological 
deformities associated with the service-
connected cervical spine disorder, to 
include any associated bladder or bowel 
impairment.  The severity of each 
neurological sign and symptom should be 
reported.

(d) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the 
preceding 12 months should be reported.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

(e)  If there is neurological impairment 
caused by the service-connected cervical 
spine disability, provide an opinion as 
to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the associated 
nerves.  Moreover, state whether any 
additional nerve is affected and if so 
state the severity of the impairment of 
the nerve affected.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed should be provided.  
It is requested that the examiner discuss 
the prior medical evidence in detail and 
reconcile any contradictory evidence. 

2.  The RO/AMC shall schedule the Veteran 
for an examination by an appropriate VA 
examiner to determine the nature, extent, 
and etiology of the Veteran's erectile 
dysfunction.  The claims file and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful should be conducted in 
conjunction with the examination.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
erectile dysfunction is causally related 
to, or aggravated (i.e., permanently 
worsened) by, the Veteran's service-
connected degenerative disc disease of 
the cervical spine.

A complete rationale for all opinions 
expressed must be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


